Electronically Filed
                                                          Supreme Court
                                                          SCPW-XX-XXXXXXX
                                                          01-APR-2021
                                                          11:51 AM
                                                          Dkt. 3 ODDP



                             SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE FRANCIS P. GRANDINETTI, Petitioner.


                         ORIGINAL PROCEEDING
                       (CASE NO. 3PC930000141)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Francis P.

Grandinetti’s submission to this court, which was filed as a

petition for writ of habeas corpus on March 19, 2021, and the

record, it appears that petitioner presents no special reason for

this court to invoke its jurisdiction and has alternative means

to seek the requested relief, including seeking relief in his

underlying circuit court proceeding or before the Hawai#i

Paroling Authority, as provided by law.        See Oili v. Chang, 54

Haw. 411, 412, 557 P.2d 787, 788 (1976).        Petitioner is

represented by court-appointed counsel in the underlying

proceeding in the circuit court and should seek counsel’s

assistance.   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED:   Honolulu, Hawai#i, April 1, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2